14-607
Husic v. Holder 
                      UNITED STATES COURT OF APPEALS 

                              FOR THE SECOND CIRCUIT                      

                                  _______________                   

                                  August Term, 2014 

           (Argued: November 25, 2014               Decided: January 8, 2015) 

                                  Docket No. 14‐607 

                                  _______________                         
 
                                   HASIM HUSIC, 
                                           
                                             Petitioner, 
                                           
                                       —v.— 
                                           
                ERIC H. HOLDER, JR., United States Attorney General, 
                                           
                                             Respondent, 
                                                                                     
                                   _______________                        

B e f o r e:   KATZMANN, Chief Judge, WINTER, Circuit Judge, and MARRERO,* District 
               Judge. 
                                 _______________  

 


       The Honorable Victor Marrero, of the United States District Court for the 
       *

Southern District of New York, sitting by designation.
                                                         
       Petition for review of a Board of Immigration Appeals (“BIA”) decision 
ordering the petitioner’s removal, denying his request for a waiver of 
inadmissibility under § 212(h) of the Immigration and Nationality Act, 8 U.S.C. 
§ 1182(h), and denying his request for a continuance. We conclude that the 
petitioner, who was a lawful permanent resident (“LPR”) and initially entered the 
country lawfully without LPR status, is eligible to seek a waiver under § 212(h) 
because he is unambiguously not “an alien who has previously been admitted to 
the United States as an alien lawfully admitted for permanent residence.” We 
therefore GRANT the petition in part, VACATE the petitioner’s removal order to 
permit his application for a waiver of inadmissibility under § 212(h), DISMISS 
the remainder of the petition as moot, and REMAND for further proceedings 
consistent with this Opinion. 
                                   _______________                       
 
              MICHAEL P. DIRAIMONDO (Marialaina L. Masi, Thomas E. Moseley, 
                     Stacy A. Huber, on the brief), DiRaimondo & Masi, LLP, 
                     Melville, New York, for Petitioner. 
 
              YEDIDYA COHEN, Trial Attorney, Office of Immigration Litigation; 
                     Stuart F. Delery, Assistant Attorney General, Civil Division; 
                     Jennifer Williams, Senior Litigation Counsel, Office of 
                     Immigration Litigation, United States Department of Justice, 
                     Washington, D.C., for Respondent. 
               
              (Russell R. Abrutyn, Troy, Michigan, and Mary Kenney, Washington, 
                     D.C., for Amici Curiae American Immigration Lawyers 
                     Association and the American Immigration Council.) 
                                   _______________                       
                         
KATZMANN, Chief Judge: 

      Petitioner Hasim Husic, a native of the former Yugoslavia and citizen of 

Montenegro, seeks review of a February 4, 2014 non‐precedential decision of the 

 
                                         2
Board of Immigration Appeals (“BIA”) affirming the September 18, 2013 decision 

of an Immigration Judge (“IJ”) (Sagerman, I.J.), which ordered Husic’s removal, 

denied his request for a waiver of inadmissibility under Immigration and 

Nationality Act (“INA”) § 212(h), 8 U.S.C. § 1182(h), and denied his request for a 

continuance.  In re Hasim Husic, No. A073 535 928 (B.I.A. Feb. 4, 2014), aff’g No. 

A073 535 928 (Immig. Ct. Fishkill, N.Y. Sept. 18, 2013). 

      This case presents an issue of first impression in this Circuit — whether an 

alien who lawfully entered the country without lawful permanent resident 

(“LPR”) status but later adjusted to LPR status is eligible to seek a waiver of 

inadmissibility under INA § 212(h). We join seven sister Circuits and find that an 

alien like Husic is unambiguously not “an alien who has previously been 

admitted to the United States as an alien lawfully admitted for permanent 

residence.” INA § 212(h), 8 U.S.C. § 1182(h). Husic is therefore eligible to seek a 

waiver under INA § 212(h) if the Attorney General chooses to exercise favorable 

discretion. Husic concedes, however, that his challenge to the denial of his request 

for a continuance is moot. Accordingly, we GRANT the petition in part, VACATE 

Husic’s removal order to permit his application for a waiver of inadmissibility 



                                          3
                                                            
under § 212(h), DISMISS the remainder of the petition as moot, and REMAND for 

further proceedings consistent with this Opinion. 

                                   BACKGROUND 

      Petitioner is a 65‐year‐old native of the former Yugoslavia and citizen of 

Montenegro. He entered the United States as a B‐2 visitor on or about July 5, 1994, 

was subsequently granted political asylum in 1995, and became an LPR on July 

28, 1998 based upon an application for adjustment of status. Husic’s wife of 39 

years is also an LPR. He and his wife are the parents of three children, two LPRs 

and a U.S. citizen. 

      On or about August 21, 2012, Husic pleaded guilty to violating New York 

Penal Law § 265.03, attempted criminal possession of a weapon in the second 

degree. He was sentenced to three years’ incarceration. 

      Then, on or about February 11, 2013, Husic was served with a Notice to 

Appear. He was charged with removability pursuant to INA § 237(a)(2)(C) and 

237(a)(2)(A)(iii). Removal proceedings commenced before the IJ. Husic eventually 

admitted to the allegations in the Notice to Appear, admitted the charge of 

removability based on a firearms offense, and denied the two removal charges 


 
                                          4
based on aggravated felonies. Counsel then informed the IJ of Husic’s intention to 

apply for a waiver under INA § 212(h)(1)(B). 

      On September 18, 2013, the IJ issued an oral decision. He held that Husic’s 

conviction constituted an aggravated felony under both INA § 101(a)(43)(F) and 

101(a)(43)(U). The IJ further held that, although Husic “expressed his desire to 

apply for adjustment of status under Section 245 of the [INA] with a waiver of 

inadmissibility under Section 212(h),” Husic was not eligible for such relief 

because he is an LPR who has been convicted of an aggravated felony and 

therefore “cannot obtain the necessary waiver under Section 212(h) . . . , as is the 

prevailing view of the immigration laws here in the Second Circuit.” Special App. 

4. Finally, the IJ denied Husic’s motion for a continuance to pursue a collateral 

attack of the conviction. 

      Husic appealed to the BIA, and on February 4, 2014, the BIA dismissed the 

appeal, largely adopting the IJ’s reasoning. The instant petition for review was 

timely filed on February 26, 2014.1 



       On October 20, 2014, we granted permission to the American Immigration 
      1

Lawyers Association and the American Immigration Council to file a joint brief in 
support of the petitioner as amici curiae. 


                                          5
                                                              
                                      DISCUSSION 

      On appeal, Husic challenges the IJ and BIA’s decisions (1) finding that he is 

ineligible for adjustment of status under INA § 245 because he was convicted of 

an aggravated felony and is therefore ineligible for a § 212(h) waiver and (2)  

denying his application for a continuance to pursue post‐conviction relief. 

      We review questions of law de novo, but must give appropriate deference 

under Chevron, U.S.A., Inc. v. Natural Resources Defense Council Inc. (“Chevron”), 

467 U.S. 837 (1984), to the Board’s interpretation of the INA. Ganzhi v. Holder, 624 

F.3d 23, 28 (2d Cir. 2010) (per curiam). 

I.    Husic’s Eligibility for a Waiver Under INA § 212(h) 

      We first consider whether the IJ and BIA erred in finding that Husic is 

ineligible to seek a waiver of inadmissibility under INA § 212(h).2 The critical 




      2  Neither party has challenged this Court’s jurisdiction to consider this 
portion of Husic’s petition. Because we have an independent obligation to 
ascertain our jurisdiction, we have considered the basis for our jurisdiction. Even 
though we generally lack jurisdiction to review “any judgment regarding the 
granting of relief under [INA § 212(h)],” 8 U.S.C. § 1252(a)(2)(B)(i), we have 
“jurisdiction to review nondiscretionary decisions regarding an alien’s eligibility 
for the relief specified in 8 U.S.C. § 1252(a)(2)(B)(i).” Sepulveda v. Gonzales, 407 F.3d 
59, 62–63 (2d Cir. 2005). 
 
                                            6
issue is whether Husic is “an alien who has previously been admitted to the 

United States as an alien lawfully admitted for permanent residence.” INA 

§ 212(h), 8 U.S.C. § 1182(h). If he is such an alien, he is statutorily barred from 

seeking a § 212(h) waiver, but if he is not, he would be able to seek that 

discretionary relief. 

      By way of background, Husic requests a discretionary adjustment of status 

under INA § 245(a). To be eligible for such adjustment, however, he must, inter 

alia, be “admissible to the United States for permanent residence.” 8 U.S.C. 

§ 1255(a)(2). To determine Husic’s admissibility, we turn to the requirements 

contained in INA § 212. The parties agree that he is inadmissible under 

§ 212(a)(2), presumably because Husic has been convicted of “a crime involving 

moral turpitude (other than a purely political offense) or an attempt or conspiracy 

to commit such a crime.”3 Id. § 1182(a)(2)(A)(i)(I). Nevertheless, Husic might be 




      3 The parties do not raise the question of whether the crime of which Husic 
was convicted — N.Y. Penal Law § 265.03, attempted criminal possession of a 
weapon in the second degree — constitutes a crime involving moral turpitude. In 
a recent decision, this Court remanded to the agency for it to make this threshold 
determination in the context of another criminal provision. See Sampathkumar v. 
Holder, 573 F. App’x 55, 59 (2d Cir. 2014). But, unlike in Sampathkumar, we lack 

                                           7
                                                            
eligible to seek a waiver of his inadmissibility under § 212(h)(1)(B) because he is 

the spouse of an LPR and the parent of both a citizen and two LPRs. Section 

212(h)(1)(B) provides that the Attorney General may, in his discretion, waive a bar 

on admissibility based on § 212(a)(2)(A)(i)(I) if removal would “result in extreme 

hardship to the United States citizen or lawfully resident spouse, parent, son, or 

daughter of such alien.” Id. § 1182(h)(1)(B). “[I]n the case of an alien who has 

previously been admitted to the United States as an alien lawfully admitted for 

permanent residence,” however, a waiver is barred if “since the date of such 

admission the alien has been convicted of an aggravated felony.” Id. § 1182(h).  

      The INA also defines two sets of terms contained in § 212(h) that are central 

to this petition. INA § 101(a)(13)(A) provides that “[t]he terms ‘admission’ and 

‘admitted’ mean, with respect to an alien, the lawful entry of the alien into the 

United States after inspection and authorization by an immigration officer.” Id. 

§ 1101(a)(13)(A). Additionally, INA § 101(a)(20) defines the term “lawfully 


jurisdiction under 8 U.S.C. § 1252(a)(2)(C) and (D) to consider whether the crime 
is one that involves moral turpitude. Because there is no dispute that Husic 
committed an aggravated felony, our review is limited to “constitutional claims or 
questions of law raised upon a petition for review,” 8 U.S.C. § 1252(a)(2)(C), (D) 
(emphasis added), and Husic does not raise this legal question in his petition.

 
                                           8
admitted for permanent residence” as “the status of having been lawfully 

accorded the privilege of residing permanently in the United States as an 

immigrant in accordance with the immigration laws, such status not having 

changed.” Id. § 1101(a)(20). 

      Husic contends that although he was convicted of an aggravated felony, the 

§ 212(h) aggravated‐felony bar does not apply to him because he is not “an alien 

who has previously been admitted to the United States as an alien lawfully 

admitted for permanent residence.”  He reasons that he was admitted to the 

United States as a visitor, and not as an LPR, and therefore attained LPR status 

through adjustment of status, rather than when he was admitted into the country. 

Seven of our sister Circuits have held that a person in Husic’s position is eligible 

to seek a waiver of inadmissibility based upon the plain language of § 212(h). See, 

e.g., Hanif v. Att’y Gen., 694 F.3d 479 (3d Cir. 2012); Bracamontes v. Holder, 675 F.3d 

380 (4th Cir. 2012); Martinez v. Mukasey, 519 F.3d 532 (5th Cir. 2008); Stanovsek v. 

Holder, 768 F.3d 515 (6th Cir. 2014); Papazoglou v. Holder, 725 F.3d 790 (7th Cir. 

2013); Negrete‐Ramirez v. Holder, 741 F.3d 1047 (9th Cir. 2014); Lanier v. U.S. Att’y 

Gen., 631 F.3d 1363 (11th Cir. 2011). But see Roberts v. Holder, 745 F.3d 928 (8th Cir. 



                                           9
                                                            
2014) (per curiam) (holding that this provision is ambiguous and that the BIA’s 

interpretation is reasonable). Relying on these cases and a textual analysis of the 

provisions at issue, Husic argues that § 212(h) has been made unavailable only to 

an alien who was admitted as an LPR, rather than one who, like Husic, adjusted to 

LPR status once already in the United States after lawful entry as a visitor.  

      In response, the government contends that Husic is barred from seeking a 

§ 212(h) waiver because the BIA reasonably interpreted the ambiguous provision 

to find that Husic is “an alien who has previously been admitted to the United 

States as an alien lawfully admitted for permanent residence.” Under the BIA’s 

interpretation, Husic was “admitted to the United States as an alien lawfully 

admitted for permanent residence” when he obtained LPR status following the 

approval of his application for adjustment of status. In support of its view, the 

government relies on the one Circuit decision adopting its view, see Roberts, 745 

F.3d 928, as well as intratextual arguments, legislative history, and a purposive 

invocation to avoid absurd results. 

      We afford “Chevron deference” to the BIA’s interpretations of statutes when 

those interpretations are issued as binding, published decisions. See Ganzhi, 624 


 
                                           10
F.3d at 28. While the BIA’s decision in this case was a single‐member non‐

precedential decision, we have previously held that “where . . . the challenged 

unpublished decision relies on a binding published decision, Chevron deference 

will extend to that earlier decision’s reasonable resolution of statutory 

ambiguity.” Mizrahi v. Gonzales, 492 F.3d 156, 158 (2d Cir. 2007). Because the BIA 

relied on its earlier precedential decision, In re Koljenovic, 25 I. & N. Dec. 219 

(B.I.A. 2010), in interpreting § 212(h), we apply Chevron deference to the BIA’s 

interpretation.  

      The Chevron inquiry is two‐fold. We must first “consider de novo whether 

Congress has clearly spoken to the question at issue.” Mizrahi, 492 F.3d at 158. If it 

has, “‘that is the end of the matter.’” Id. (quoting Chevron, 467 U.S. at 842–43). If, 

however, we find that the statute is silent or ambiguous as to the precise question 

at issue, “we must defer to any reasonable interpretation of the statute adopted by 

the BIA as the entity charged by Congress with the statute’s enforcement.” Boluk 

v. Holder, 642 F.3d 297, 301 (2d Cir. 2011) (internal quotation marks and alterations 

omitted); see also Scialabba v. Cuellar de Osorio, 134 S. Ct. 2191, 2203 (2014) (plurality 

opinion). 



                                           11
                                                             
      The key question on appeal is whether there is such a statutory ambiguity 

in INA § 212(h), and if so, whether the BIA reasonably resolved that ambiguity in 

finding that someone like Husic, who was admitted to the United States as a 

visitor and later adjusted to LPR status, was an “an alien who has previously been 

admitted to the United States as an alien lawfully admitted for permanent 

residence.” 8 U.S.C. § 1182(h). 

      We begin with the text of the statute. See, e.g., Mizrahi, 492 F.3d at 158. 

Particularly because the definition of the crucial statutory term “admitted” was 

enacted at the same time as the § 212(h) limitation, see Illegal Immigration Reform 

and Immigrant Responsibility Act of 1996 (“IIRIRA”), Pub. L. No. 104‐208, Div. C, 

§§ 301, 348, 110 Stat. 3009, 3009‐575, 3009‐639, we construe the provisions 

consistent with each other, see Envtl. Def. v. Duke Energy Corp., 549 U.S. 561, 574 

(2006) (discussing general presumption that “the same term has the same 

meaning when it occurs here and there in a single statute,” but also noting that 

the presumption is not “effectively irrebuttable” (internal quotation marks 

omitted)). 




 
                                           12
      The definitions provided in the INA draw an important distinction between 

the phrase “lawfully admitted for permanent residence” and the stand‐alone term 

“admitted,” and § 212(h) uses both terms. After substituting both definitions into 

§ 212(h), the relevant provision can be understood as follows: 

             No waiver shall be granted under this subsection in the case 
             of an alien who has previously been [granted “lawful 
             entry . . . into the United States after inspection and 
             authorization by an immigration officer”] as an alien [with 
             “the status of having been lawfully accorded the privilege of 
             residing permanently in the United States as an immigrant in 
             accordance with the immigration laws, such status not having 
             changed,”] if either since the date of such admission the alien 
             has been convicted of an aggravated felony or the alien has 
             not lawfully resided continuously in the United States for a 
             period of not less than 7 years immediately preceding the date 
             of initiation of proceedings to remove the alien from the 
             United States. 

8 U.S.C. § 1182(h) (quoting id. § 1101(a)(13)(A), (a)(20)).  The substitutions make 

clear that there are two requirements before an alien is found to be ineligible to 

seek a waiver of inadmissibility: (1) that the alien “has previously been admitted 

to the United States” and (2) that he or she was admitted with the status of “an 

alien lawfully admitted for permanent residence.” 

      Applying the statutory definitions, we find that Husic is not “an alien who 

has previously been admitted to the United States as an alien lawfully admitted 

                                         13
                                                            
for permanent residence.” Husic was “admitted” to the United States in 1994 as a 

B‐2 visitor upon his lawful entry after inspection and authorization, but attained 

the status of being “lawfully admitted for permanent residence” only in 1998 after 

he adjusted to LPR status without being “admitted” a second time. Husic was 

therefore never “admitted to the United States as an alien lawfully admitted for 

permanent residence,” but rather as only a visitor. 

      We reach this conclusion for several reasons.  First, and contrary to the 

government’s position, Husic was not “admitted” when he became an LPR in 

1998 through adjustment of status. The IIRIRA expressly defined “[t]he term[] . . . 

‘admitted’ [to] mean, with respect to an alien, the lawful entry of the alien into the 

United States after inspection and authorization by an immigration officer.” 

IIRIRA, Pub. L. No. 104‐208, Div. C, § 301, 110 Stat. 3009, 3009‐575 (codified at 8 

U.S.C. § 1101(a)(13)(A)). An alien is therefore “admitted” upon his or her lawful 

entry following inspection and authorization.  The statutory definition of the term 

“admitted” thus makes no mention of adjustment of status and in fact specifies 

that the action that is relevant for admission is “lawful entry.” 8 U.S.C. 

§ 1101(a)(13)(A).  


 
                                            14
          Because Husic had already lawfully entered the United States in 1994 and 

was already residing in this country in 1998, there was no “entry” when he 

adjusted to LPR status. Adjustment is the change of an alien’s status to “that of an 

alien lawfully admitted for permanent residence.” Id. § 1255(a). While adjustment 

is available to “an alien who was inspected and admitted or paroled into the United 

States or . . . any other alien having an approved petition for classification as a 

[Violence Against Women Act] self‐petitioner,” id. (emphasis added), adjustment 

is not an act of admission in itself. When an alien has previously entered lawfully 

after inspection and authorization, that alien’s admission occurred when he or she 

entered lawfully. Adjustment of status simply reflects a change of that alien’s 

status, and not another admission. See, e.g., Bracamontes, 675 F.3d at 386–87. Husic 

therefore was not “admitted to the United States” when his status was adjusted in 

1998. 

          Second, Husic’s proposed interpretation avoids rendering certain portions 

of § 212(h) meaningless surplusage. See, e.g., Duncan v. Walker, 533 U.S. 167, 174 

(2001). Interpreting the statute to require only “an alien lawfully admitted for 

permanent residence” would deprive of meaning the phrase “admitted to the 



                                          15
                                                            
United States as.” After all, if the § 212(h) bar applied to any LPR, it would have 

sufficed to require that the alien be “lawfully admitted for permanent residence,” 

without any restriction as to how the alien was admitted. Similarly, interpreting 

“admitted” to mean admission both through entry as an immigrant and through 

adjustment of status would render the term “admitted” surplusage, contrary to 

the statutorily provided definition. See Martinez, 519 F.3d at 546; Lanier, 631 F.3d 

at 1366; see also Stanovsek, 768 F.3d at 517 (discussing simpler ways in which 

Congress might have drafted the statute had it intended that the § 212(h) bar 

apply more broadly). 

      The government recognizes the facial strength of Husic’s textual 

arguments. See Roberts, 745 F.3d at 933 (holding in favor of the government’s 

position, but acknowledging that “[r]eading § 1182(h) in isolation, one might 

conclude . . . that the meaning of ‘admitted’ is clear”). The government instead 

argues that the structure of the statute as a whole, as well as other specific 

provisions, creates ambiguities that require us to look beyond the text of § 212(h) 

and the statutory definitions. 




 
                                           16
      Even though the text of the relevant provision appears unambiguous upon 

initial review, we consider the government’s intratextual arguments because the 

text of a statute, when taken as a whole, can provide further context for 

interpreting a specific provision. See Davis v. Michigan Dep’t of Treasury, 489 U.S. 

803, 809 (1989) (“[T]he words of a statute must be read in their context and with a 

view to their place in the overall statutory scheme.”). The government contends 

that the BIA should not be bound to the statutorily prescribed definitions of the 

relevant terms because the terms “admitted” and “admission” are used 

inconsistently throughout the INA. 

      For example, the government points to the statutory language in 8 U.S.C. 

§ 1255(b), which provides that “the Attorney General shall record the alien’s 

lawful admission for permanent residence as of the date the order of the Attorney 

General approving the application for the adjustment of status is made.” See also 

Roberts, 745 F.3d at 933. The government argues that § 1255 demonstrates that 

“admission” need not coincide with lawful entry, but can instead coincide with 

approval of an application for adjustment of status. If that is so, the government 

argues, then the BIA can reasonably interpret § 212(h) as barring aliens who 



                                          17
                                                             
adjusted to LPR status after an initial admission to the United States in a non‐LPR 

status. But the government’s position overlooks that the term “admission” in 

§ 1255 is actually part of a textual phrase, “lawful admission for permanent 

residence,” that is virtually identical to the phrase “lawfully admitted for 

permanent residence,” which is defined in 8 U.S.C. § 1101(a)(20). Section 1255 

therefore uses the term “admission” quite differently than INA § 212(h) uses the 

term “admitted” when it appears by itself. As multiple other Circuits have found, 

§ 1255 does not create ambiguity and is instead a “ministerial” provision relating 

to the date of “lawful admission for permanent residence” for visa‐counting 

purposes, not to what “admission” itself means. Hanif, 694 F.3d at 485; 8 U.S.C. 

§ 1255(b); see also Martinez, 519 F.3d at 546; Stanovsek, 768 F.3d at 518–19. 

      The government also argues that Husic’s preferred interpretation of 

§ 1182(h) may exclude people like Husic entirely from obtaining relief in the form 

of adjustment of status. Specifically, § 212(h) permits the Attorney General to 

waive the application of various inadmissibility grounds if a “denial of 

admission” would result in extreme hardship to the alien’s close relatives in the 

United States. 8 U.S.C. § 1182(h)(1)(B). The government asserts that if we adopt 


 
                                            18
Husic’s interpretation of “admitted,” an LPR seeking adjustment of status would 

not technically be denied “admission” and therefore would not be able to obtain a 

§ 212(h) waiver at all as part of an adjustment‐of‐status application. The 

government’s position, whether framed as an invocation to avoid absurd results 

or as an intratextual inconsistency, is unpersuasive. Section 212(h)(2) makes clear 

that this waiver applies to those seeking adjustment of status, which means that 

the “denial of admission” referenced in § 212(h)(1)(B) simply relates to an alien’s 

inadmissibility based on the requirements of the remainder of § 212, and not to 

the alien’s denial of lawful entry after inspection at a port of entry. See id. 

§ 1182(h)(2) (requiring the Attorney General’s consent “to the alien’s applying or 

reapplying for a visa, for admission to the United States, or adjustment of status” 

(emphasis added)); see also Negrete‐Ramirez, 741 F.3d at 1056 (Berzon, J.,  

concurring). 

      After considering the specific statutory provision at issue as well as the 

statutory scheme as a whole, we conclude that the statute unambiguously permits 

an individual who lawfully entered as a non‐LPR and later adjusted to LPR status 

to seek a discretionary waiver of inadmissibility pursuant to INA § 212(h). 



                                           19
                                                               
Because the statutory text is unambiguous, we need not consider the 

government’s arguments based on legislative history or purportedly absurd 

results. See, e.g., Mizrahi, 492 F.3d at 158. 

       We further observe that even if we were to consider the government’s 

arguments regarding legislative history and absurd results, those arguments are 

not winning ones. The legislative history as to this specific provision is quite 

sparse and provides tenuous support for both sides’ positions. For example, the 

government’s highly generalized invocations of legislative purpose are based on 

scraps of legislative history that have been rejected by other Circuits. See, e.g., H.R. 

Rep. No. 104‐469, pt. I, at 225–26 (1996); see also, e.g., Hanif, 694 F.3d at 485–86. 

Equally unpersuasive are Husic’s attempts to rely on post‐enactment legislative 

inaction on proposed amendments to the immigration laws following IIRIRA’s 

passage. See H.R. 2413, 105th Cong., § 4 (introduced on Sept. 5, 1997). The amici’s 

discussion of the legislative history of IIRIRA is somewhat more reliable and 

lends only modest support to Husic’s position. Compare Immigration in the 

National Interest Act of 1996, H.R. 2202, 104th Cong., § 301(h) (as passed by 

House, Mar. 21, 1996) (indicating that it amends INA § 212(h) to apply the 


 
                                              20
aggravated‐felony bar to any “immigrant who previously has been admitted to 

the United States”), with IIRIRA, Pub. L. No. 104‐208, Div. C, § 348, 110 Stat. 3009, 

3009‐639 (1996) (adopting current version of § 212(h) aggravated‐felony bar); see 

also H.R. Rep. No. 104‐828, at 228 (1996) (Conf. Rep.) (explaining that the final 

version of the amendments to INA § 212(h) in IIRIRA were based on 

modifications to § 301(h) of H.R. 2202). 

      Additionally, while it is true that Husic has not identified a specific 

congressional motivation for barring only LPRs who lawfully entered as LPRs 

from obtaining a discretionary § 212(h) waiver, it is not our job to speculate, 

particularly in light of the unambiguous text and the absence of meaningful 

legislative history, as to why Congress might have drafted this statutory 

provision in the way that it did. We are also not persuaded that it is an absurd 

result for Congress to have exempted from the § 212(h) aggravated‐felony bar 

those who became LPRs through adjustment. The government argues that such 

an exemption of aliens who became LPRs through adjustment is absurd because a 

large portion of LPRs attain their status through adjustment. But the prevalence of 

adjustment as an avenue for LPR status could just as readily show that Congress 



                                            21
                                                              
was at least aware of this pathway to LPR status when it enacted this provision in 

the way that it did. The prevalence of adjustment therefore does not lend 

definitive support to either party’s position. 

         Having found that the § 212(h) aggravated‐felony bar does not apply to 

aliens in Husic’s position, we must determine the precise scope of our decision. 

At oral argument, the government asserted that we must decide the full scope of 

the § 212(h) bar in this case. The government argues that if we rule in Husic’s 

favor, we would also need to exempt other LPRs, including those who initially 

entered without inspection, from the § 212(h) aggravated‐felony bar. According to 

the government, the exemption of other types of LPRs from the § 212(h) bar 

would produce inconsistent or absurd results in light of other provisions of the 

INA.  

         But we need not delineate the full scope of the § 212(h) bar in this case. We 

follow the lead of at least three other Circuits and decline to reach the broader 

question of the full scope of § 212(h) waiver because such a decision is not 

necessary to address the matter at hand. See Bracamontes, 675 F.3d at 388; 

Stanovsek, 768 F.3d at 518; Negrete‐Ramirez, 741 F.3d at 1051–53 (majority opinion). 


 
                                             22
Instead, we hold only that “Congress has clearly spoken to the question at issue” 

in this case — whether an alien who, like Husic, entered the country lawfully as a 

non‐LPR and later adjusted to LPR status without making an additional entry is 

barred from seeking a discretionary waiver under § 212(h). Mizrahi, 492 F.3d at 

158. We conclude that Husic is unambiguously not “an alien who has previously 

been admitted to the United States as an alien lawfully admitted for permanent 

residence” and is therefore not barred from seeking a § 212(h) waiver. 

Accordingly, we grant Husic’s petition in part, vacate the petitioner’s removal 

order to permit his application for a waiver of inadmissibility under § 212(h), and 

remand for further proceedings consistent with this Opinion. As in all issues of 

statutory interpretation, our charge is to faithfully construe Congress’s words. In 

the matter at hand, Congress, of course, is in a position to speak further should it 

wish to do so. 

II.    Husic’s Entitlement to a Continuance to Pursue Post‐Conviction Relief 

       Husic also petitioned for this Court’s review of the IJ and BIA’s decisions to 

deny his request for a continuance to pursue post‐conviction remedies. At oral 

argument, however, Husic’s counsel conceded that this challenge was moot 



                                          23
                                                          
because of the amount of time that had passed since the original request for a 

continuance. We agree and therefore dismiss this portion of Husic’s petition 

because the issues presented are moot.  

                                   CONCLUSION 

      For the foregoing reasons, we GRANT the petition in part, VACATE 

Husic’s removal order to permit his application for a waiver of inadmissibility 

under § 212(h), DISMISS the remainder of the petition as moot, and REMAND for 

further proceedings consistent with this Opinion. Each party shall bear its own 

costs on this petition. 




 
                                           24